Dear Mr. Coenen:
Please be advised that this office is in receipt of your request for an Attorney General opinion. You asked the following question:
  Is the mayor's court of the Town of Rayville required to send copies of traffic convictions to the Louisiana Department of Public Safety and Corrections?
It is the opinion of the Attorney General that the mayor's court is required to send copies of traffic convictions to the Louisiana Department of Public Safety and Corrections. LSA-R.S. 32:393 provides the answer to your question.
La.R.S. 32:393 provides in part:
  C. (1)(a) Every court in this state shall keep a full report of every case in which a person is charged with any violation of this Chapter or any regulation of the department or the commissioner adopted pursuant thereto, or any law of this state or of any municipality or parish governing authority lawfully established for regulating the operation of motor vehicles on highways.(Emphasis ours.)
This provision is inclusive, contemplating both the violation of Title 32 and violations of municipal ordinances.
In section C. (1)(b) the statute then requires that an abstract of the reports of convictions be sent to the Commissioner of the Louisiana Department of Public Safety and Corrections within thirty days.
The term "court" is not defined in Title 32. As noted your opinion request, "court" is defined in Article 931 of the Louisiana Code of Criminal Procedure, which states:
  Except where the context clearly indicates otherwise, as used in this code: (1) "court" means a court with criminal jurisdiction or its judge. It does not include a mayor's court or justice of the peace.
It is clear that this statute limits the application of this definition of "court" to the Code of Criminal Procedure.
The purpose of Title 32 is to promote statewide uniformity in recording citations and provide the mechanism for enforcement of suspension of driving privileges. There is no indication within Title 32 that the State Legislature intended to create a hierarchy of driving offenses based on the jurisdiction or size of the municipality where the driving offense occurred.
Therefore, it is the opinion of the office of the Attorney General that the mayor's court in Rayville is required to send an abstract of traffic convictions occurring within its jurisdiction to the commissioner of the Louisiana Department of Public Safety and Corrections.
Sincerely,
                                       RICHARD IEYOUB Attorney General
                                   BY: __________________________ JIMMY WHITE Assistant Attorney General